DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Admitted Prior Art
In the prior action dated 8/16/19, the Examiner took Official Notice that “it is known to pour a coating by moving the container from an interior region of a crack to the exterior of the hole” and “coating thickness is a result-effective variable based on the desired appearance of the resin”.
In response to the Official Notice applicant has not stated why the noticed fact is not considered to be common knowledge or well known in the art and thus the noticed fact is admitted prior art because applicant has not adequately traversed the noticed fact. MPEP §2144.03(C).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 & 6-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1: Claim 1 recites the limitation “pasty compound” which fails to comply with the written description requirement because the original disclosure only teaches paste-like and the term pasty encompasses a broader scope than paste-like because pasty can mean resembling paste or pallid as well as a meat pie and thus relevant to the scope of the instant application, pasty can read on either resembling paste or pallid which is broader than paste-like because it encompasses a color aspect and its resemblance to paste.
Claims 2-4 & 6-18: Claims 2-4 & 6-18 depend from claim 1 and do not remedy the issues in claim 1 and thus are rejected for failing to comply with the written description requirement.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 & 6-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1: Claim 1 recites the limitation “pasty compound” which renders the claim indefinite because it is unclear what the metes and bounds of “pasty” is and how similar to “paste” a compound needs to be to read on “pasty”.
Pasty can mean resembling paste or pallid as well as a meat pie and thus relevant to the scope of the instant application, pasty can read on either resembling paste or pallid and thus the term is ambiguous because it is unclear how much it must resemble paste to read on the term or what the metes and bounds of pasty as it relates to pallid are.
For the purpose of examination, if a coating is applied and the prior art does not explicitly state that the coating composition is not a paste it will be considered to be “pasty” or if the composition has a pallid aspect.
Claims 2-4 & 6-18: Claims 2-4 & 6-18 are rejected because they depend from rejected claims and do not remedy the issues in the claims from which they depend from.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-10, & 12-18 are rejected rejected under 35 U.S.C. 103 as being unpatentable over Shinium (Shinium – Brilliance by Design, Resin-inlaid Wood, http://blog.shinium.eu/2014/08/resin-inlaid-wood.html, 8/10/14; hereafter Shinium) in view of Bar Top Epoxy (Bar Top Epoxy, Epoxy Tutorial Video, https://www.youtube.com/watch?v=rIGV5qugAqg, 8/21/2013; hereafter Bar Top Epoxy).
Claim 1: Shinium is directed towards a method for coating a plate-shaped workpiece (a plank of wood is inherently plate-shaped; pg 1) which consists of wood (the workpiece is chestnut, pg 1), comprising the steps of:
pre-treating a narrow side of the plate-shaped workpiece to create a narrow side surface layer by removing the bark and applying an edge material strip (it is apparent that at least the bark has been removed and the wood has been cut to make the plank-shaped workpiece and thus the workpiece has been pre-treated and then tape is applied to define the regions where resin is to be poured, pgs 1, 2, & 6);
effecting a relative movement between a workpiece and an application device which is configured to apply a pasty curable substance (curable resin is poured from a cup in various places, pgs 4-6; the resin in the second image on pg 6 appears pasty);
applying, by the application device, the curable substance to form a three-dimensional structure having a seamless transition from the main side of the workpiece to the narrow side of the workpiece or vice-versa, wherein the three-dimensional structure is formed at least in sections in an exterior area of the narrow side surface layer (see pictures on pgs 5, 6, 9, & 10 which show the poured resin having a seamless transition from the main side to the narrow side and specifically first image on pg 6 which depicts applying the curable substance in an exterior area of the narrow side surface).

Shinium does not teach details of how the curable resin is poured.
The Examiner takes Official Notice that it is known in the art to pour a coating by moving the container from an interior region of a crack to the exterior of the hole (applicant admitted prior art).
In addition, Bar Top Epoxy teaches applying epoxy on a wood surface by pouring the epoxy from a container while moving the container back and forth from one region to the next region while the resin is continuously applied (see 0:33-3:27, Bar Top Epoxy).
It would have been obvious to one of ordinary skill in the art at the time of filing to pour the curable substance by moving the applicator from the interior of the plank towards the exterior (i.e. starting from one main side of the workpiece to a narrow side of the workpiece) and effecting a relative movement between a workpiece and an application device; during the effected relative movement, guiding the application device starting from one main side of the workpiece to a narrow side of the workpiece, or vice-versa for applying a curable substance; and applying, by the application device, the curable substance, wherein the application device applies the curable substance in a continuous application during the effected relative movement, to form a three-dimensional structure having a seamless transition from the main side of the workpiece to the narrow side of the workpiece or vice-versa, wherein the three-dimensional structure is formed at least in sections in an exterior area of the narrow side surface layer because Bar Top Epoxy is an art recognized technique for pouring epoxy and 
I.e. Bar Top Epoxy in combination with the Official Notice/Applicant admitted prior art teaches effecting a relative movement between a workpiece and an application device; during the effected relative movement, guiding the application device starting from one main side of the workpiece to a narrow side of the workpiece, or vice-versa for applying a curable substance; and applying, by the application device, the curable substance, wherein the application device applies the curable substance in a continuous application during the effected relative movement, to form a three-dimensional structure having a seamless transition from the main side of the workpiece to the narrow side of the workpiece or vice-versa, wherein the three-dimensional structure is formed at least in sections in an exterior area of the narrow side surface layer.
Claim 2: The curable resin is applied to the main side of the workpiece (see pg 6).
Claim 3: The narrow side surface is machined prior to application of the curable substance in the edge area of the narrow side of the workpiece (it is apparent that the narrow side in the first picture on pg 6 has been cut and thus machined prior to application of the resin, pg 6).
Claim 4: A three-dimensional structure is formed on the processed edge area (see pgs 6 & 9-11).
Claim 6: The three-dimensional structure has similar thickness after curing and sanding and is a coating on the wood surface and thus it is apparent that it is a wood surface (pgs 9-11).
Claim 7: The application of the curable substance is performed plural times in order to raise a structure depth of the three-dimensional structure (pg 4).
Claim 8: The narrow side surface layer remains visible in sectionsafter the application of the curable substance (see pg 6).
Claim 9: The narrow side surface layer is completely covered with the curable substance (pgs 9-11).
Claim 10: Shinium does not teach that the three dimensional structure comprises a structure depth of 90-300 µm.
The Examiner takes Official Notice that coating thickness is a result-effective variable based on the desired appearance of the resin.
Thus, thickness is a result-effective variable based on appearance desired and it is obvious to optimize thickness to obtain the desired appearance.
"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 12: Shinium does not teach that the three dimensional structure comprises a structure depth of 150-300 µm.
The Examiner takes Official Notice that coating thickness is a result-effective variable based on the desired appearance of the resin.

"Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See MPEP 2144.05(II)(B).
Claim 13: See first image on page 6, the past-like compound is applied on the narrow side of the plate-shaped workpiece, thereby covering the narrow side, to create the narrow side surface layer.
Claim 14: The narrow side surface layer is not removed and thus remains on the plate-shaped workpiece after applying the curable substance.
Claim 15: The narrow side surface layer is a non-flat surface (see first image, pg 6), and the application device is configured to apply the curable substance onto the non-flat surface (the curable substance is applied and thus the application device is inherently configured to perform the action).
Claim 16: The non-flat surface is the end grain and edge grain of a wood plank and thus has transverse grooves defined by the grain of the wood.
Claim 17: The narrow side surface layer is pretreated with aluminum plumbers tape prior to application of the curable substance (i.e. pretreated with a bonding agent because the tape comprises adhesive which bonds to said surface; see first image, pg 6).
Claim 18: Bar Top Epoxy teaches pivotably transitioning the application device when coating the entire surface (see 0:33-3:27, Bar Top Epoxy).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Shinium & Bar Top Epoxy as applied above, and further in view of Leffler (US Patent 2,855,010; hereafter ‘010).
Claim 11: As discussed above, the board is machined to at least remove bark and cut.
Shinium is silent regarding the tooling used to remove bark.
However, ‘010 discloses that a barking machine for removing bark from a log comprises scrapers (title).
It would have been obvious to one of ordinary skill in the art at the time of filing to use the barking machine of ‘010 to remove the bark when preparing the board of Shinium and thus use scrapers to machine the board and the narrow side surface of the board because the barking machine with scrapers is an art recognized barking machine which would have predictably been suitable for removing the bark when machining the wood to form said board.
Response to Arguments
Applicant's arguments filed 2/10/21 have been fully considered but they are not persuasive. 

If applicant does not traverse the examiner’s assertion of official notice or applicant’s traverse is not adequate, the examiner should clearly indicate in the next Office action that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant either failed to traverse the examiner’s assertion of official notice or that the traverse was inadequate.

In response to the Official Notice applicant did not state why the noticed fact is not considered to be common knowledge or well known in the art and thus the noticed fact is admitted prior art because applicant has not adequately traversed the noticed fact. MPEP §2144.03(C). Applicant is advised that right to traverse Official Notice cannot be traversed because MPEP §2144.03(C) states that “in the next Office action…the common knowledge…is taken to be admitted prior art”.
In regards to applicant’s arguments that Shinium does not teach the specific details as claimed; applicant is advised that the combination of Official Notice/Admitted Prior Art and Bar Top Epoxy teaches the newly added details as discussed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M MELLOTT whose telephone number is (571)270-3593.  The examiner can normally be reached on 8:30AM-4:30PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/James M Mellott/           Primary Examiner, Art Unit 1712